Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks filed on 7/2/2021 in which claims 1, 11 and 13 are amended to change the scope and breadth of the claims. No claims are newly added or canceled. 
Claims 1, 3, 5, 7-11, 13 and 16-25 are pending in the instant application and are found to be allowable.
	Priority
This application is a National Stage Application of PCT/EP2017071387, filed on 8/24/2017.  The instant application claims foreign priority to EPO 16187699.0 filed on 9/7/2016. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 2/27/2019. 

Withdrawn Rejection
Applicant’s amendment, filed on 7/2/2021, with respect to the rejection of claims 1, 3, 5, 7-11, 13 and 16-25 under 35 U.S.C. § 112, for lack of enablement, has been fully considered and is persuasive. Applicant has amended the claims to remove the recitation regarding reducing the amount of antibiotic administered to the subject, which renders the instant claims fully enabled by the instant specification. The rejection is hereby withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art is silent on a method of treating an infection or an infection related situation, specifically fever or administration of antibiotics/antipyretics, by administering a fucosylated oligosaccharide and an N-acetylated oligosaccharide, wherein said infection or situation is treated/reduced 2 weeks to 12 months after termination of administering said oligosaccharides.
Conclusion
Accordingly, the application is in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
	/DALE R MILLER/           Primary Examiner, Art Unit 1623